No. 07-16-00073-CR


Jimmy Zavala                                   §    From the 137th District Court
  Appellant                                           of Lubbock County
                                               §
v.                                                  August 11, 2016
                                               §
The State of Texas                                  Opinion Per Curiam
 Appellee                                      §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated August 11, 2016, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the

137th District Court of Lubbock County, Texas for further proceedings in accordance

with this Court’s opinion entered this day.


                                              oOo